171 U.S. 292 (1898)
PERRIN
v.
UNITED STATES.
No. 30.
Supreme Court of United States.
Argued March 16, 17, 1898.
Decided May 31, 1898.
APPEAL FROM THE COURT OF PRIVATE LAND CLAIMS.
Mr. Byron Waters and Mr. John T. Morgan for appellant.
Mr. J.H. Meredith filed a brief for same.
Mr. Special Assistant Matthew G. Reynolds for appellees. Mr. Solicitor General was on his brief.
MR. JUSTICE BREWER delivered the opinion of the court.
So far as the question of title is concerned this case is similar to the one immediately preceding, Camou v. United States, ante, 277. For reasons therein stated the decree of the Court of Private Land Claims will be reversed and the case remanded for further proceedings. It is true, as suggested in its opinion, the Court of Private Land Claims thought that there was no sufficient location of the tract in controversy, and that probably the grant was void for uncertainty in the description of the property. It may be that this conclusion was right. At the same time, in view of what has been recently said by this court in respect to boundaries, description and area, we think that justice requires that we reverse the judgment and remand the case for further proceedings. Perhaps the claimants may be able to satisfactorily identify a tract not larger than the area purchased and paid for which should equitably be recognized as the tract granted.
Reversed